Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims  5-8 directed to Figs. 7-13 and non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
First flow path switching unit (i.e. unit for switching flow path)
Second flow path switching unit (i.e. unit for switching flow path)
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	Allowable Subject Matter
Claims 1-4 are allowed.
	Regarding independent claim 1, the closest prior art of record is US 2016/0245540 to Koge.
Koge teaches a refrigeration cycle apparatus comprising a refrigerant circuit through which refrigerant circulates, the refrigerant circuit including a compressor ,
a first flow path switching unit (102, Fig. 1), a second flow path switching unit (108 A&B),
a first heat exchanger (105D), a second heat exchanger (105C), and a third heat exchanger (103), 
the first heat exchanger having a first flow-in/out portion (106D) and a second flow-in/out portion (09D) to/from which the refrigerant flows in/out, 
the second heat exchanger having a third flow-in/out portion (106C) and a fourth flow-in/out portion (109C) to/from which the refrigerant flows in/out, 
the first flow path switching unit being configured to switch between a first state and (Fig. 3) a second state (Fig. 2)  
in the first state, at least one of the first heat exchanger and the second heat exchanger being configured to serve as a condenser (par. 14) and the third heat exchanger being configured to serve as an evaporator (par. 76), 
in the second state, at least one of the first heat exchanger and the second heat exchanger being configured to serve as an evaporator (par. 13) and the third heat exchanger being configured to serve as a condenser (par. 85).
 Koge also teaches that the second flow switching paths has 8 ports (108A and 108B) connected to the inflow outflow parts (106C and 106D).
Koge does not teach,  
the second flow path switching unit having a first port, a second port, a third port, a fourth port, a fifth port, and a sixth port through which the refrigerant flows in/out,-3-Attorney Docket No. 129J_090_TN the first port being connected to a discharge port of the compressor via the first flow path switching unit in the first state, and being connected to a suction port of the compressor via the first flow path switching unit in the second state,
the second port being connected to the first flow-in/out portion, the third port being connected to the third flow-in/out portion, the fourth port being connected to the second flow-in/out portion, the fifth port being connected to the fourth flow-in/out portion, the sixth port being connected to the third heat exchanger,
the second flow path switching unit being configured to switch between a third state and a fourth state, 
in the third state, the first port, the second port, the first heat exchanger, the fourth port, the third port, the second heat exchanger, the fifth port and the sixth port being successively connected in series, and 
in the fourth state, the sixth port, the fourth port, the first heat exchanger, the second port and the first port being successively connected in series, and the sixth port, the fifth port, the second heat exchanger, the third port and the first port being successively connected in series, the second flow path switching unit being configured as a single unit.  
Since the art of record does not teach all of the limitations of independent claim 1,  such claim is allowable as are the claims depending therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763